          Case 1:18-cr-00873-VSB Document 78
                                          76 Filed 12/11/20
                                                   11/22/20 Page 1 of 1

                                  JONATHAN ROSENBERG, PLLC
                              137 Court Street, Fl. 2, Brooklyn, NY 11201
                               Tel: (718) 715-4845 | Fax: (718) 797-1855
                                  Email: jonathan@rosenbergpllc.com
                                                                      Counsel's request for extension to file post verdict
                                                                      motion on January 26, 2021 is Granted. Government's
                                          November 21, 2020           response due February 2, 2021. The motion hearing
                                                                      scheduled for January 29, 2021 is adjourned. Counsel's
HON. VERNON S. BRODERICK                                              Application for a Subpoena to obtain medical records is
United States District Judge                                          Denied. The parties shall appear for a telephone
Southern District of New York                                         conference on December 15, 2020 at 11:00 a.m. The dial
40 Foley Square                                                       in number for the conference is 888-363-4749, Access
New York, New York 10007                                              Code 2682448. Counsel shall notify the court by the
                                                                      close of business on December 11, 2020 if the defendant
                        Re:     United States v. Carlton Vanier       will waive his appearance.
                                Docket # 18 Cr 873
Your Honor:
                                                                                                          12/10/2020
        We are respectfully requesting a 60-day extension of time to le our post-verdict motion on
behalf of the defendant, to January 26, 2021. We make this request given an unexpected delay in
obtaining what we believe to be potential Brady materials in this case. Based on my o ce’s phone
conversation with the government last week, we do not expect their opposition to this request.

        On or about October 29, 2020, my o ce led a proper medical records request with Samaritan
Village based on very speci c instructions provided to us by their records management department.
Prior to our appearance in this matter, the records department was highly communicative with my
o ce. Samaritan Village has unexpectedly gone silent. Neither counsel for the organization nor their
records personnel has returned our calls or messages, and as of Friday, last week, the organization
appeared to be closed due to the COVID-19 resurgence.

        Our initial communications with Samaritan Village had led us to believe that our request was
neither unusual nor burdensome. We still believe that this is the case. Given the potential gravity of the
medical records, combined with the urgency of this matter, we are requesting that the Court sign the
enclosed subpoena seeking our client’s relevant medical records.

                                                         Respectfully submitted,



                                                         Jonathan Rosenberg
                                                         Attorney for Carlton Vanier
                                                         137 Court Street, Fl. 2
                                                         Brooklyn, N.Y. 11201
                                                         Tel: (718) 715-4845
                                                         jonathan@rosenbergpllc.com
        All parties via ECF
